Hinman, J.
The report of the auditor leaves little doubt, as to what was the real agreement-between the parties. The plaintiff proposed to labor for the defendant, for the period of three months, at one dollar per day, payable quarterly. The defendant acceded to the proposition,"and added, that the plaintiff could have his pay every night. The plaintiff’s proposition made his labor a condition prece*101dent to his right to claim any compensation, while the defendant’s acceptance of it was so qualified as to compel him to pay from day to day, as fast as the wages were earned, and demanded. Full performance of the three months’ labor, before any payment could be claimed, was a condition in the plaintiff’s proposition, which was introduced for the defendant’s benefit, and might be waived; and, taking the whole together, we think the parties understood it to have' been waived. There is, therefore, no error in the judgment of the county court.
In this opinion the other judges concurred, except Waite,J., who was absent, and Ellsworth, J., who, having heard the case in the court below, was disqualified.
Judgment affirmed.